DETAILED ACTION
Claim Objections
Claims 1, 7 and 15 objected to because of the following informalities:  “the movement amount” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “a predetermined position of the conveyed object” and “the predetermined position of the conveyed object after the conveyed object is conveyed…” However, a position in itself cannot change because it is simply a point in space. Thus, to state that the predetermined position of the conveyed object after conveyance is indefinite because the predetermined position has been defined as the position before conveyance. It appears the claims would be clearer if they recited “a position of a portion of the conveyed object before conveyance” and “a position of the portion of the conveyed object after conveyance.” Clarification is required.
Because all other claims depend from claims 1, 7 and 15, they are also rejected on this basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 7 and 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kiyama et al. (2009/0002424) in view of Otsuka (7,104,710) and Kayahara et al. (2009/0141078).

Regarding claims 1, 7 and 15, Kiyama teaches a liquid ejection apparatus and system, comprising:
a plurality of liquid ejection head units (fig. 1, items 3, 4) that are configured to eject liquid onto ta conveyed object that is being conveyed ([0039]), each liquid ejection head unit of the plurality of liquid ejection head units being positioned above the conveyed object (see fig. 1) ;
a plurality of sensors (fig. 1, item 11, 12), each sensor of the plurality of sensors 
being configured to output a detection result indicating at least one of a position ([0039], note that to detect speed, position must be detected), or an amount of movement of the conveyed object with respect to a conveying direction of the conveyed object 
and a controller to control each liquid ejection head unit of the plurality of liquid ejection head units to eject the liquid based on the detection result (see fig. 3) output by the sensor that the liquid ejection head unit corresponds to(see fig. 1, note that the detection results of all detection units upstream of a given head factor into the control of the given head).
Kiyama does not teach wherein each of the plurality of sensors is positioned across from a respective individual liquid ejection head unit of the plurality of liquid ejection head units below the conveyed object, on an opposite side of a conveying path of the conveyed object from the respective individual liquid ejection head unit, wherein an entire body of each detection unit is positioned upstream of a landing position of the liquid ejected by the respective individual liquid ejection head unit the sensor is positioned across from. Otsuka teaches a sensor positioned across a conveyance path from a respective liquid ejection head, the entire sensor being positioned upstream of a landing position of liquid ejected from the head (Otsuka, see fig. 11, Note detection unit 701 both overlaps liquid ejection head 1 in plan view but is upstream of where a landing position of liquid ejected from the liquid ejecting unit). It would have been obvious to one of ordinary skill in the art at the time of invention to position a sensor below the conveyed object, as disclosed by Otsuka, in the device disclosed by Kiyama because doing so would amount to a simple substitution of one known detector arrangement for another to obtain predictable results. Furthermore, MPEP 2144.04 states that a rearrangement of parts is only patentable if such a rearrangement modifies the operation of the device. Here, simply relocating a sensor from above the conveyed object to below the conveyed object does not patentably modify the operation of the device. 
Kiyama in view of Otsuka does not teach controlling ejection timings of each liquid ejection unit based on relative positions of a predetermined position of the conveyed object and the predetermined position of the conveyed object after the conveyed object is conveyed by a predetermined amount, or based on the movement amount of the predetermined position of the conveyed object. Kayahara teaches this (Kayahara, [0091], Note that for two droplets of different colors to be deposited at the same location in the conveyance direction, the controller ejects a droplet at a first timing where a portion of the medium is at a first position and then at a second timing after conveyance based on a movement amount of the medium so that the portion is at a second position). It would have been obvious to one of ordinary skill in the art at the time of invention to control ejection timing in the manner disclosed by Kayahara in the device disclosed by Kiyama in view of Otsuka because doing so would amount to applying a known technique to a known device ready for improvement to yield predictable results. 

Regarding claim 4, Kiyama in view of Otsuka and Kayahara teaches the liquid ejecting apparatus according to claim 1, wherein the controller generates a corresponding ejection timing for each liquid ejection head unit based on the detection result for each liquid ejection unit (Kiyama, see fig. 3, Note that the result of the first speed detector 11 is fed to downstream head controllers to change all ejection timings).

Regarding claim 5, Kiyama in view of Otsuka and Kayahara teaches the liquid ejecting apparatus according to claim 4, wherein the control unit generates the corresponding ejection timing for each liquid ejection head unit by calculating a required time for conveying the conveyed object to the landing portion of the liquid ejection head unit based on the detection result for each liquid ejection head unit (Kiyama, fig. 3, [0042], Note that if the speed and the length are used in the calculation, it necessarily follows that the time required to convey the medium to a position where a droplet will land correctly is necessarily calculated). 

Regarding claim 12, Otsuka teaches a detector downstream of an upstream edge of the head and at a position in line with a landing position of the liquid. 

Regarding claims 13 and 14, note that detection units 11, 12 are upstream heads 3, 4 and thus also upstream of liquid landing positions of those heads. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853